

	

		III

		109th CONGRESS

		1st Session

		S. RES. 68

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2005

			Ms. Collins (for

			 herself, Mr. Reed, and

			 Mr. Kennedy) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating March 2, 2005, as Read Across America

		  Day.

	

	

		Whereas reading is a basic requirement for quality

			 education and professional success, and is a source of pleasure throughout

			 life;

		Whereas the people of the United States must be able to

			 read if the United States is to remain competitive in the global

			 economy;

		Whereas Congress, through the No Child Left Behind Act of

			 2001 (Public

			 Law 107–110) and the Reading First, Early Reading First, and

			 Improving Literacy Through School Libraries programs, has placed great emphasis

			 on reading intervention and providing additional resources for reading

			 assistance; and

		Whereas more than 40 national associations concerned about

			 reading and education have joined with the National Education Association to

			 use March 2, the anniversary of the birth of Theodor Geisel, also known as Dr.

			 Seuss, to celebrate reading: Now, therefore, be it

		

	

		That the Senate—

			(1)designates March

			 2, 2005, as Read Across America Day;

			(2)honors Theodor

			 Geisel, also known as Dr. Seuss, for his success in encouraging children to

			 discover the joy of reading;

			(3)encourages

			 parents to read with their children for at least 30 minutes on Read Across

			 America Day in honor of Dr. Seuss and in celebration of reading; and

			(4)encourages the

			 people of the United States to observe the day with appropriate ceremonies and

			 activities.

			

